864 F.2d 149
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re MUCKY DUCK MUSTARD CO., INC.
No. 88-1444.
United States Court of Appeals, Federal Circuit.
Nov. 14, 1988.

Before NIES, Circuit Judge, COWEN, Senior Circuit Judge, and ARCHER, Circuit Judge.
ARCHER, Circuit Judge.


1
The decision of the United States Patent and Trademark Office, Trademark Trial and Appeal Board, affirming the examiner's final refusal pursuant to 15 U.S.C. Sec. 1052(d) (1982) to register the appellant's trademark, is affirmed on the basis of the Board's opinion.